In re Turner, James E. a/k/a; Anders, Joseph C.; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Terrebonne, 32nd Judicial District Court, Div. “B”.
Denied. Inquiries to the district court and the First Circuit Court of Appeal, courts which have jurisdiction in this matter, establish that there are no records of motions for speedy trial or to dismiss filed by relator. Relator should set forth whatever grounds he believes entitle .him to *30relief in motions filed first in the district court.